El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Este es un caso en que las cuestiones de hecho fueron sometidas a la corte inferior, en forma de una estipulación. La corte resolvió el caso en favor del demandante. Este solicita ahora la desestimación del recurso fundado en que después de dictada la sentencia el apelante no ha hecho *912gestión alguna para preparar la exposición del caso o algo similar. El apelante replica diciendo que como todos los hechos fueron expuestos ante la corte mediante estipulación, nada tiene él que preparar, que el caso es idéntico a si no hubiera que preparar transcripción de evidencia o exposi-ción del caso y, por ende, que la transcripción de autos debía presentarse ante este tribunal dentro de treinta días. La apelación fué interpuesta el 15 de marzo de 1934, y el apelante insiste en que tenía hasta el 15 de abril (sic.) para presentar la transcripción de autos; que este período fué prorrogado por esta corte y que el término para radicar la transcripción no había expirado.
 Bajo estas circunstancias, la apelación no está sujeta a ser desestimada. Frecuentemente hemos resuelto que si el legajo de la sentencia es elevado a este tribunal, faltándole la prueba, esta corte puede aún considerar las alegaciones.
De paso, podemos decir que no entendemos, especialmente desde el punto de vista del apelante, por qué eran necesarias las prórrogas toda vez que las alegaciones y la estipulación estaban completas.
El apelante evidentemente esté en un error. Cuando las partes radican una estipulación sobre los hechos o sobre la relación del caso, ésta, sin la aprobación de la corte, no forma parte del legajo de la sentencia o de los autos que obliga-toriamente han de elevarse. La intervención de la corte es siempre necesaria para demostrar cuál fué toda la prueba ante ella o aun para que sirva de identificación.
El apelante aparentemente fué diligente, mas como si per-siste en su intención original tendremos unos autos incom-pletos ante nos, le concederemos un nuevo término de treinta días para que someta la estipulación a la corte y para que al ser ésta aprobada la agregue al legajo de la sentencia.

Debe declararse sm lugar la moción.